                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                      4: 19-CR-71-FL-l

 UNITED STATES OF AMERICA                          )
                                                   )
                 V.                                )                      ORDER
                                                   )
 DYLAN HARPER,                                     )
                                                   )
                 Defendant.                        )


       This case comes before the court on seven motions by defendant Dylan Harper

("defendant") seeking: (1 ) disclosure of Rule 404(b) evidence (D.E. 47); (2) early disclosure of

material under the Jencks Act (D.E. 48); (3) disclosure of witness statements without redaction of

witness identity (D.E. 49); (4) disclosure of promises and inducements (D.E. 50); (5) disclosure of

criminal convictions of co-conspirators, accomplices, co-defendants, or witnesses that will testify

at trial (D.E. 51); (6) sequestration of government witnesses (D.E. 52); and (7) leave to fi le further

pretrial motions (D.E. 53). Supporting memoranda are incorporated into each motion. The

government filed an omnibus response (D.E. 61) addressing each of defendant' s motions. The

motions were referred to the undersigned for review and decision pursuant to 28 U.S.C. §

636(b)(l)(A) and are ready for adjudication.

       On 24 February 2020, defendant pleaded guilty pursuant to a plea agreement. Minute Entry

dated 24 Feb. 2020 (D.E. 63); Plea Agreement (D.E. 65). Defendant's sentencing is currently

scheduled for 8 June 2020. Sentencing Scheduling Ord. (D.E. 66). Accordingly, defendant's

pretrial motions (D.E. 47, 48, 49, 50, 51, 52, and 53) are DENIED AS MOOT.
SO ORDERED, this   1..l   aay of February 2020.



                                             J~
                                             United States Magistrate Judge




                                         2
